DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 of this US application are presented for examination.
Claim objections on claims 1 and 7-9 are withdrawn.
Double patenting rejections are withdrawn.
Claim rejections 35 USC 101 on claims 1-6 are maintained.
Claim rejections 35 USC 103 on claims 1-15 are withdrawn.

Response to Arguments
Applicant argues this invention is a technical solution to a technical problem, with the particular choice of steps for determining the score being based on technical considerations, namely, how to determine a score from local information that has a high correlation with the true (global) score. The inventor realized that using only local, readily available information (i.e., nodes nearby) allows the claimed method to deal with incomplete data (i.e., the global structure may not be known or available). The claimed invention is efficient, avoiding a computation on the global social graph structure, which may be prohibitive in most application scenarios. Applicant argues that the claimed invention addresses several technical problems and integrates their solutions into a practical application of the exception. In particular, the claimed invention provides an efficient way to determine a user’s relevance, even in the presence of incomplete information (Remarks, pages 7-8).
Examiner respectfully submits that the steps for determining the score being based on “the connection structure of the particular user, and wherein the numerical value is determined based on degrees of all sets of users in the social graph reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside” under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “computer-implemented method”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses a user mentally, and with the aid of pen and paper reading particular user information from a social graph then manually calculating a numerical value for that user.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).
In addition, the judicial exception is not integrated into a practical application. The limitation “determining” in the context of this claim amount to data gathering and outputting (i.e., all uses of the recited judicial exception require such data gathering or data output, or presenting offers and gathering statistics amounted to mere data gathering) which is considered to be insignificant extra solution activity (see MPEP 2106.05 (g)).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1:
Step 1: Claim 1 recites “A computer-implemented method for determining a relevance or rating score of a particular user in an electronic social network”. The claim recites a series of steps and therefore is a process. 
Step 2A Prong One: Claim 1 recites the limitations “obtaining” and “determining” which specifically recite “obtaining, based on the social graph, a digital representation of a local connection structure of the particular user in the network in a computer-readable non-volatile memory;” and “determining a numerical value characteristic of the particular user’s relevance in the social graph;” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “computer-implemented method”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “obtaining” and “determining” in the context of this claim encompasses a user mentally, and with the aid of pen and paper reading particular user information from a social graph then manually calculating a numerical value for that user.
Furthermore, the claim recites the limitation “outputting” which specifically recite “outputting the numerical value, wherein the numerical value is determined based on the connection structure of the particular user, and wherein the numerical value is determined based on degrees of all sets of users in the social graph reachable from the particular user using at most k connections, where k is a fixed preset positive integer number, and based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside.” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “computer-implemented method”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “outputting” in the context of this claim encompasses a user mentally, and with the aid of pen and paper writing down the calculated numerical value for that user on a sheet of paper based on number of connections connecting users inside the set to users outside in the social graph.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).
Step 2A Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a computer (e.g. computer-implemented method) to perform the steps. The computer in the steps is recited at a high-level of generality (i.e., a generic processor or computer, a computer network and computer components such as memory or cache performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a “computer” to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding claims 2-6:
Step 1: Claims 2-7 and 16-21 recite “The computer-implemented method”. The claims recite a series of steps and therefore are processes. 
Step 2A Prong One:
	Claims 2-3 recite that limitation of the number of connections k is equal to 2 or 3, as drafted, is a process that, under its broadest reasonable interpretation, setting number of connections to a positive integer number, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 4 recites that limitation of the numerical value is obtained as a real number, as drafted, is a process that, under its broadest reasonable interpretation, setting a value to a real number then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 5 recites that limitation of the degree is combined with a logarithm of the degree, as drafted, is a process that, under its broadest reasonable interpretation, setting a value to a logarithm number, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 6 recites that limitation of the numerical value is scaled by a logarithm of twice the particular node's degree, as drafted, is a process that, under its broadest reasonable interpretation, multiplying a value with a logarithm number, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a computer (e.g. computer-implemented method) to perform the steps. The computer in the steps is recited at a high-level of generality (i.e., a generic processor or computer, a computer network and computer components such as memory or cache performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a “computer” to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closet prior art van de Bruggen (US 20140214946 A1) discloses that a social networking service may represent the connections of its members as a social graph having nodes and edges. The nodes may represent different entities and the edges represent various associations or relationships between entities. A degree may represent the number of edges connecting the node representing the member and the node representing the recommended member ([0023]). However, the prior arts of made record fail to teach the numerical value is determined based on a degree determined for each enumerated set, wherein the degree of a set is determined as a number of connections connecting users inside the set to users outside.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

November 9, 2022